DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   This Office Action is responsive to the communications filed on 16 March 2021.  Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,228,760 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced US Patent No. 10,228,760 B1 and would be covered by US Patent No. 10,228,760 B1 since the referenced patent and the instant application are claiming common subject matter, as follows: 
Instant Application  No. 17/203,646
US Patent No. 10,228,760

comprising animated characters based on individual asynchronous motion capture 
recordings, the system comprising: 


one or more sensors configured to generate output signals conveying information related to motion and/or sound made by one or more users in physical space, the sensors being configured to capture the motion and/or the sound made by the one or more users;  


one or more displays that present virtual reality content to one or more users, wherein presentation of the virtual reality content via a display simulates presence of a user within a virtual space that is fixed relative to physical space;  






one or more processors configured by machine-readable instructions to:

 receive selection of a first character to virtually embody within the virtual space such that virtually embodying the first character enables a first user to record the motion and/or the sound to be made by the first character within the compiled 
virtual reality scene;  receive a first request to capture the motion and/or 
the sound for the first character;  

record first motion capture information 
characterizing the motion and/or the sound made by the first user as the first 
user virtually embodies the first character, wherein the first motion capture 

manifested by the first character within the compiled virtual reality scene;  


receive selection of a second character to virtually embody, wherein the second 
character is separate and distinct from the first character, and wherein virtually embodying the second character enables the first user to record one 
or more of the motion and/or the sound to be made by the second character 
within the compiled virtual reality scene;  

receive a second request to capture 
the motion and/or the sound for the second character, wherein responsive to receiving the second request to capture the motion and/or sound for the second character, a manifestation of the first user's actions by the first character is presented by the one or more displays to the first user;  contemporaneous to the presentation of the manifestation of the first user's actions by the first character, 

record second motion capture information that characterizes the motion and/or the sound made by the first user as reactions to the manifestation as the first user virtually embodies the second character, 
wherein the second motion capture information is captured in a manner such that actions of the first user are manifested by the second character 
contemporaneously with the actions of the first user manifested by the first 
character within the compiled virtual reality scene;  and 

generate the compiled virtual reality scene including animation of the first character and the second 



comprising animated characters based on individual asynchronous motion capture 
recordings, the system comprising: 


one or more sensors configured to generate output signals conveying information related to motion and/or sound made by one or more users in physical space, the sensors being configured to capture the motion and/or the sound made by the one or more users;  

one or more displays that present virtual reality content to one or more users, wherein presentation of the virtual reality content via a display simulates presence of a user within a virtual space that is fixed relative to physical space, wherein the one or more displays are configured to present options for recording the motion and/or the sound for one or more of the characters within the virtual space;  

one or more processors configured by machine-readable instructions to: 

receive selection of a first character to virtually embody within the virtual space, 
wherein virtually embodying the first character enables a first user to record 
the motion and/or the sound to be made by the first character within the 
compiled virtual reality scene;  receive a first request to capture the motion 
and/or the sound for the first character;  

record first motion capture 
information characterizing the motion and/or the sound made by the first user 
as the first user virtually embodies the first character, wherein the first 

first user are manifested by the first character within the compiled virtual 
reality scene; 

 receive selection of a second character to virtually embody, wherein the second character is separate and distinct from the first character, and wherein virtually embodying the second character enables the first user or another user to record one or more of the motion and/or the sound to be made by the second character within the compiled virtual reality scene;  

receive a second request to capture the motion and/or the sound for the second character;  










record second motion capture information that characterizes the motion and/or 
the sound made by the first user or other user as the first user or the other 
user virtually embodies the second character, wherein the second motion capture information is captured in a manner such that actions of the first user or the other user are manifested by the second character contemporaneously with the actions of the first user manifested by the first character within the compiled virtual reality scene;  and 

generate the compiled virtual reality scene including animation of the first character and the second character such 


comprising animated characters based on individual asynchronous motion capture 
recordings, the method being implemented by one or more sensors, displays, and/or processors configured to perform the method, the method comprising: 

generating, by the one or more sensors, output signals conveying information 
related to motion and/or sound made by one or more users in physical space, the 
sensors being configured to capture the motion and/or the sound made by the one 
or more users;  

presenting, via the one or more displays, virtual reality content to one or more users, wherein presentation of the virtual reality content via a display simulates presence of a user within a virtual space that is fixed relative to physical space;  






receiving, at the one or more processors, 
selection of a first character to virtually embody within the virtual space such that virtually embodying the first character enables a first user to 
record the motion and/or the sound to be made by the first character within the 
compiled virtual reality scene;  




recording, by the one or more processors, first motion capture information 
characterizing the motion and/or the sound made by the first user as the first 
user virtually embodies the first character, wherein the first motion capture 
information is captured in a manner such that actions of the first user are 
manifested by the first character within the compiled virtual reality scene;  

receiving, at the one or more processors, selection of a second character to 
virtually embody, wherein the second character is separate and distinct from 
the first character, and wherein virtually embodying the second character enables the first user to record one or more of the motion and/or the sound to be made by the second character within the compiled virtual reality scene;  


receiving, at the one or more processors, a second request to capture the 
motion and/or the sound for the second character, wherein responsive to 
receiving the second request to capture the motion and/or sound for the second character, a manifestation of the first user's actions by the first character is presented by the one or more displays to the first user;  contemporaneous to the presentation of the manifestation of the first user's actions by the first character, 

recording, by the one or more processors, second motion capture information that characterizes the motion and/or the sound made by the first 
as reactions to the manifestation as the first user virtually embodies the 
second character, wherein the second motion capture information is captured in 
a manner such that actions of the first user are manifested by the second 
character contemporaneously with the actions of the first user manifested by 
the first character within the compiled virtual reality scene;  and 


generating, by the one or more processors, the compiled virtual reality scene including animation of the first character and the second character such that the first character and the second character appear animated within the compiled virtual reality scene contemporaneously. 

comprising animated characters based on individual asynchronous motion capture 
recordings, the method being implemented by one or more sensors, displays, and/or processors configured to perform the method, the method comprising: 

generating, by the one or more sensors, output signals conveying information 
related to motion and/or sound made by one or more users in physical space, the 
sensors being configured to capture the motion and/or the sound made by the one 
or more users;  

presenting, via the one or more displays, virtual reality content to one or more users, wherein presentation of the virtual reality content via a display simulates presence of a user within a virtual space that is fixed relative to physical space, wherein the one or more displays are 
configured to present options for recording the motion and/or the sound for one or more of the characters within the virtual space;  

receiving, at the one or more processors, selection of a first character to virtually embody within the virtual space, wherein virtually embodying the first character enables a first user to record the motion and/or the sound to be made by the first character within the compiled virtual reality scene; 

 

processors, a first request to capture the motion and/or the sound for the 
first character;  

recording, by the one or more processors, first motion capture information characterizing the motion and/or the sound made by the first user as the first user virtually embodies the first character, wherein the first motion capture information is captured in a manner such that actions of the first user are manifested by the first character within the compiled virtual reality scene;  

receiving, at the one or more processors, selection of a second character to virtually embody, wherein the second character is 
separate and distinct from the first character, and wherein virtually embodying the second character enables the first user or another user to record one or more of the motion and/or the sound to be made by the second character within the compiled virtual reality scene;  

receiving, at the one or more processors, 
a second request to capture the motion and/or the sound for the second character;  










recording, by the one or more processors, second motion capture information that characterizes the motion and/or the sound made by the first 
or other user as the first user or the other user virtually embodies the 
second character, wherein the second motion capture information is captured in 
a manner such that actions of the first user or the other user are manifested by the second character contemporaneously with the actions of the first user 
manifested by the first character within the compiled virtual reality scene;  
and 

generating, by the one or more processors, the compiled virtual reality 
scene including animation of the first character and the second character such 
that the first character and the second character appear animated within the 
compiled virtual reality scene contemporaneously. 
 


Claims 2-10 and 12-20


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,664,045 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced US Patent No. 10,664,045 and would be covered by US Patent No. 10,664,045 since the referenced patent and the instant application are claiming common subject matter, as follows: 

Instant Application  No. 17/203,646
US Patent No. 10,664,045

comprising animated characters based on individual asynchronous motion capture 
recordings, the system comprising: 

one or more sensors configured to generate output signals conveying information related to motion and/or sound made by one or more users in physical space, the sensors being configured to capture the motion and/or the sound made by the one or more users;  


one or more displays that present virtual reality content to one or more users, wherein presentation of the virtual reality content via a display simulates presence of a user within a virtual space that is fixed relative to physical space;  






one or more processors configured by machine-readable instructions to:

receive selection of a first character to virtually embody within the virtual space such that virtually embodying the first character enables a first user to record the motion and/or the sound to be made by the first character within the compiled 
virtual reality scene;  

receive a first request to capture the motion and/or the sound for the first character;  








record first motion capture information 
characterizing the motion and/or the sound made by the first user as the first 
user virtually embodies the first character, 
wherein the first motion capture 
information is captured in a manner such that actions of the first user are 
manifested by the first character within the compiled virtual reality scene;  



receive selection of a second character to virtually embody, wherein the second 
character is separate and distinct from the first character, and wherein virtually embodying the second character enables the first user to record one 
or more of the motion and/or the sound to be made by the second character 
within the compiled virtual reality scene;  


receive a second request to capture 
the motion and/or the sound for the second character, wherein responsive to receiving the second request to capture the motion and/or sound for the second character, a manifestation of the first user's actions by the first character is presented by the one or more displays to the first user;  contemporaneous to the presentation of the manifestation of the first user's actions by the first character, 

record second motion capture information that characterizes the motion and/or the sound made by the first user as reactions to the manifestation as the first user virtually embodies the second character, 
wherein the second motion capture information is captured in a manner such 
contemporaneously with the actions of the first user manifested by the first 
character within the compiled virtual reality scene;  and 

generate the compiled virtual reality scene including animation of the first character and the second character such that the first character and the second character appear animated within the compiled virtual reality scene contemporaneously. 


comprising animated characters based on individual asynchronous motion capture 
recordings, the system comprising: 

one or more sensors configured to generate output signals conveying information related to motion and/or sound made by one or more users in physical space, the sensors being configured to capture the motion and/or the sound made by the one or more users;  

one or more displays that present virtual reality content to one or more users, wherein presentation of the virtual reality content via a display simulates presence of a user within a virtual space that is fixed relative to physical space, wherein the one or more displays are configured to present options for recording the motion and/or the sound for one or more of the characters within the virtual space;  


one or more processors configured by machine-readable instructions to: receive 
selection of a first character to virtually embody within the virtual space 
such that virtually embodying the first character enables a first user to 
record the motion and/or the sound to be made by the first character within the 
compiled virtual reality scene based on an existing animated character;  
receive a first request to capture the motion and/or the sound for the first 
character;  

present, via the one or more displays, existing motion and/or sound 
of the existing animated character prior to and/or during recording of the 
motion and/or the sound for the first character;  

record first motion capture information characterizing the motion and/or the sound made by the first user as the first user virtually embodies the first character by following one or more motion and/or sound of the existing animated character, wherein the first motion capture information is captured in a manner such that actions of the first user are manifested by the first character within the compiled virtual reality scene;  

receive selection of a second character to virtually embody, 
wherein the second character is separate and distinct from the first character, 
and wherein virtually embodying the second character enables the first user or 
another user to record one or more of the motion and/or the sound to be made by 
the second character within the compiled virtual reality scene; 

 receive a second request to capture the motion and/or the sound for the second character;  










record second motion capture information that characterizes the motion and/or the sound made by the first user or other user as the first user or the other user virtually embodies the second character, wherein the second motion capture information is captured in a manner such that actions of 

generate the compiled virtual reality scene 
including animation of the first character and the second character such that the first character and the second character appear animated within the compiled virtual reality scene contemporaneously. 

comprising animated characters based on individual asynchronous motion capture 
recordings, the method being implemented by one or more sensors, displays, and/or processors configured to perform the method, the method comprising: 

generating, by the one or more sensors, output signals conveying information 
related to motion and/or sound made by one or more users in physical space, the 
sensors being configured to capture the motion and/or the sound made by the one 
or more users;  

presenting, via the one or more displays, virtual reality content to one or more users, wherein presentation of the virtual reality content via a display simulates presence of a user within a virtual space that is fixed relative to physical space;  







selection of a first character to virtually embody within the virtual space such that virtually embodying the first character enables a first user to 
record the motion and/or the sound to be made by the first character within the 
compiled virtual reality scene;  


receiving, at the one or more processors, a first request to capture the motion and/or the sound for the first character;  








recording, by the one or more processors, first motion capture information 
characterizing the motion and/or the sound made by the first user as the first 
user virtually embodies the first character, wherein the first motion capture 
information is captured in a manner such that actions of the first user are 
manifested by the first character within the compiled virtual reality scene;  



receiving, at the one or more processors, selection of a second character to 
virtually embody, wherein the second character is separate and distinct from 
the first character, and wherein virtually embodying the second character enables the first user to record one or more of the motion and/or the sound to be made by the second character within the compiled virtual reality scene;  



receiving, at the one or more processors, a second request to capture the 
motion and/or the sound for the second character, wherein responsive to 
receiving the second request to capture the motion and/or sound for the second character, a manifestation of the first user's actions by the first character is presented by the one or more displays to the first user;  contemporaneous to the presentation of the manifestation of the first user's actions by the first character, 

recording, by the one or more processors, second motion capture information that characterizes the motion and/or the sound made by the first 
user as reactions to the manifestation as the first user virtually embodies the 
second character, wherein the second motion capture information is captured in 
a manner such that actions of the first user are manifested by the second 
character contemporaneously with the actions of the first user manifested by 
the first character within the compiled virtual reality scene;  and 


generating, by the one or more processors, the compiled virtual reality scene including animation of the first character and the second character such that the first character and the second character appear animated within the compiled virtual reality scene contemporaneously. 

comprising animated characters based on individual asynchronous motion capture 
recordings, the method being implemented by one or more sensors, displays, 
and/or processors configured to perform the method, the method comprising: 

generating, by the one or more sensors, output signals conveying information 
related to motion and/or sound made by one or more users in physical space, the 
sensors being configured to capture the motion and/or the sound made by the one 
or more users;  

presenting, via the one or more displays, virtual reality content to one or more users, wherein presentation of the virtual reality content via a display simulates presence of a user within a virtual space that is fixed relative to physical space, wherein the one or more displays are 
configured to present options for recording the motion and/or the sound for one or more of the characters within the virtual space;  



receiving, at the one or more processors, a first request to capture the motion and/or the sound for the first character;  

presenting, via the one or more displays, existing motion and/or sound of the existing animated character prior to and/or during recording of the motion and/or the sound for the first character; 

recording, by the one or more processors, first motion capture information characterizing the motion and/or the sound made by the first user as the first user virtually embodies the first character by following one or more motion and/or sound of the existing animated character, 
wherein the first motion capture information is captured in a manner such that actions of the first user are manifested by the first character within the compiled virtual reality scene;  

receiving, at the one or more processors, 
selection of a second character to virtually embody, wherein the second 
character is separate and distinct from the first character, and wherein 
virtually embodying the second character enables the first user or another user 
to record one or more of the motion and/or the sound to be made by the second character within the compiled virtual reality scene;  












recording, by the one or more processors, second motion 
capture information that characterizes the motion and/or the sound made by the 
first user or other user as the first user or the other user virtually embodies 
the second character, wherein the second motion capture information is captured 
in a manner such that actions of the first user or the other user are manifested by the second character contemporaneously with the actions of the first user manifested by the first character within the compiled virtual reality scene;  and 

generating, by the one or more processors, the compiled 
virtual reality scene including animation of the first character and the second 
character such that the first character and the second character appear 
animated within the compiled virtual reality scene contemporaneously.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,969,860 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced US Patent No. 10,969,860 and would be covered by US Patent No. 10,969,860 since the referenced patent and the instant application are claiming common subject matter, as follows: 

Instant Application  No. 17/203,646
US Patent No. 10,969,860 B2 
Claim 1. A system configured to generate and/or modify three-dimensional scenes 
comprising animated characters based on individual asynchronous motion capture 
recordings, the system comprising: 

one or more sensors configured to generate output signals conveying information related to motion and/or sound made by one or more users in physical space, the sensors being configured to capture the motion and/or the sound made by the one or more users;  


one or more displays that present virtual reality content to one or more users, wherein presentation of the virtual reality content via a display simulates presence of a user within a virtual space that is fixed relative to physical space;  








one or more processors configured by machine-readable instructions to:


virtual reality scene;  


receive a first request to capture the motion and/or the sound for the first character;  








record first motion capture information 
characterizing the motion and/or the sound made by the first user as the first 
user virtually embodies the first character, 




wherein the first motion capture 
information is captured in a manner such that actions of the first user are 
manifested by the first character within the compiled virtual reality scene;  


receive selection of a second character to virtually embody, wherein the second 
character is separate and distinct from the first character, and wherein virtually embodying the second character enables the first user to record one or more of the motion and/or the sound to be made by the second character 
within the compiled virtual reality scene;  

receive a second request to capture 
wherein responsive to receiving the second request to capture the motion and/or sound for the second character, a manifestation of the first user's actions by the first character is presented by the one or more displays to the first user;  contemporaneous to the presentation of the manifestation of the first user's actions by the first character, 

record second motion capture information that characterizes the motion and/or the sound made by the first user as reactions to the manifestation as the first user virtually embodies the second character, 
wherein the second motion capture information is captured in a manner such that actions of the first user are manifested by the second character 
contemporaneously with the actions of the first user manifested by the first 
character within the compiled virtual reality scene;  and 

generate the compiled virtual reality scene including animation of the first character and the second character such that the first character and the second character appear animated within the compiled virtual reality scene contemporaneously. 


comprising animated characters based on individual asynchronous motion capture 
recordings, the system comprising: 

one or more sensors configured to generate output signals conveying information related to motion and/or sound made by one or more users in physical space, the sensors being configured to capture the motion and/or the sound made by the one or more users;  

one or more displays 
that present virtual reality content to one or more users, wherein presentation 
of the virtual reality content via a display simulates presence of a user within a virtual space that is fixed relative to physical space, wherein the 
one or more displays are configured to present options for recording the motion 
and/or the sound for one or more of the characters within the virtual space;  

one or more processors configured by machine-readable instructions to: 


such that virtually embodying the first character enables a first user to 
record the motion and/or the sound to be made by the first character within the 
compiled virtual reality scene;  


receive a first request to capture the motion and/or the sound for the first character;  








record first motion capture 
information characterizing the motion and/or the sound made by the first user 
as the first user virtually embodies the first character, 



wherein the first motion capture information is captured in a manner such that actions of the first user are manifested by the first character within the compiled virtual reality scene;  


receive selection of a second character to virtually embody, wherein the second character is separate and distinct from the first character, and wherein virtually embodying the second character enables the first user to record one or more of the motion and/or the sound to be made by the second character within the compiled virtual reality scene;  












record second motion capture information that characterizes the motion and/or the sound made by the first user as the first user virtually embodies the second character, wherein the second motion capture information is captured in a manner such that actions of the first user are manifested by the second character 
contemporaneously with the actions of the first user manifested by the first 
character within the compiled virtual reality scene;  and 


generate the compiled virtual reality scene including animation of the first character and the second character such that the first character and the second character appear animated within the compiled virtual reality scene contemporaneously. 


comprising animated characters based on individual asynchronous motion capture 
recordings, the method being implemented by one or more sensors, displays, and/or processors configured to perform the method, the method comprising: 


related to motion and/or sound made by one or more users in physical space, the 
sensors being configured to capture the motion and/or the sound made by the one 
or more users;  

presenting, via the one or more displays, virtual reality content to one or more users, wherein presentation of the virtual reality content via a display simulates presence of a user within a virtual space that is fixed relative to physical space;  






receiving, at the one or more processors, 
selection of a first character to virtually embody within the virtual space such that virtually embodying the first character enables a first user to 
record the motion and/or the sound to be made by the first character within the 
compiled virtual reality scene;  


receiving, at the one or more processors, a first request to capture the motion and/or the sound for the first character;  








recording, by the one or more processors, first motion capture information 
characterizing the motion and/or the sound made by the first user as the first 

information is captured in a manner such that actions of the first user are 
manifested by the first character within the compiled virtual reality scene;  

receiving, at the one or more processors, selection of a second character to 
virtually embody, wherein the second character is separate and distinct from 
the first character, and wherein virtually embodying the second character enables the first user to record one or more of the motion and/or the sound to be made by the second character within the compiled virtual reality scene;  


receiving, at the one or more processors, a second request to capture the 
motion and/or the sound for the second character, wherein responsive to 
receiving the second request to capture the motion and/or sound for the second character, a manifestation of the first user's actions by the first character is presented by the one or more displays to the first user;  contemporaneous to the presentation of the manifestation of the first user's actions by the first character, 

recording, by the one or more processors, second motion capture information that characterizes the motion and/or the sound made by the first user as reactions to the manifestation as the first user virtually embodies the 
second character, wherein the second motion capture information is captured in 
a manner such that actions of the first user are manifested by the second 
character contemporaneously with the actions of the first user manifested by 



generating, by the one or more processors, the compiled virtual reality scene including animation of the first character and the second character such that the first character and the second character appear animated within the compiled virtual reality scene contemporaneously. 

comprising animated characters based on individual asynchronous motion capture 
recordings, the method being implemented by one or more sensors, displays, 
and/or processors configured to perform the method, the method comprising: 


related to motion and/or sound made by one or more users in physical space, the 
sensors being configured to capture the motion and/or the sound made by the one 
or more users;  

presenting, via the one or more displays, virtual reality content to one or more users, wherein presentation of the virtual reality content via a display simulates presence of a user within a virtual space that is fixed relative to physical space, wherein the one or more displays are 
configured to present options for recording the motion and/or the sound for one or more of the characters within the virtual space;  

receiving, at the one or more processors, selection of a first character to virtually embody within the virtual space such that virtually embodying the first character enables a first user to record the motion and/or the sound to be made by the first character within the compiled virtual reality scene;  


receiving, at the one or more 
processors, a first request to capture the motion and/or the sound for the 
first character;  







recording, by the one or more processors, first motion capture information characterizing the motion and/or the sound made by the first user as the first user virtually embodies the first character, 

receiving, at the one or more processors, selection of a second character to virtually embody, wherein the second character is 
separate and distinct from the first character, and wherein virtually embodying the second character enables the first user to record one or more of the motion and/or the sound to be made by the second character within the compiled virtual reality scene;  


receiving, at the one or more processors, a second request to capture the motion and/or the sound for the second character;  










recording, by the one or more processors, second motion capture information that characterizes the motion and/or the sound made by the first user as the first user virtually embodies the second character, wherein the second motion capture information is captured in a manner such that actions of the first user are manifested by the second character contemporaneously with the actions of the first user manifested by the first character within the compiled virtual 
reality scene;  and 



generating, by the one or more processors, the compiled 
virtual reality scene including animation of the first character and the second 
character such that the first character and the second character appear 
animated within the compiled virtual reality scene contemporaneously. 
 


Claims 2-10 and 12-20


.

Allowable Subject Matter
Claims 1-20 are allowable upon filing Terminal Disclaimers.
The following is an examiner's statement of reasons for allowance:
With respect to claim 1, US Patent No. 8,284,157 (Markovic, See IDS filed on 03/16/2021) which is considered one of the closest prior art of record, discloses a techniques for enhancing the use of a motion capture system.  A motion capture system tracks movement and audio inputs from a person in a physical space, and provides the inputs to an application, which displays a virtual space on a display. Bodily movements can be used to define traits of an avatar in the virtual space. The person can be directed to perform the movements by a coaching avatar, or visual or audio cues in the virtual space. The application can respond to the detected movements and voice commands or voice volume of the person to define avatar traits and initiate pre-scripted audio-visual events in the virtual space to provide an entertaining experience. A performance 
In analogous art of graphical user interface management US Patent Application No. 2017/0046906 (Hilbert, See IDS filed on 03/16/2021) discloses a gaming system with a video controller 370 that generates visuals for a virtual-reality environment interface that is displayed on multiple output devices 375 that are simultaneously viewed by the player to create a single perceived three dimensional image ( See paragraph [0086]). Hilbert discloses a headset that provides positional information related directly to head-positioning, eye-positioning, and head/eye movement tracking directly measured relative to the display device(s) displaying the visual presentations 350 (See paragraph [0092])and recording the player’s account including movements. 
However, the combination of Markovic in view of Hilbert fail to disclose mirroring the characteristics and movements or sounds of a first character (first user) into a second character (second user) simultaneously as disclose by the limitations: “… record first motion capture information characterizing the motion and/or the sound made by the first user as the first user virtually embodies the first character, wherein the first motion capture information is captured in a manner such that actions of the first user are manifested by the first character within the compiled virtual reality scene ... ”.
For at least the reasons above, Claim 1 is patentably distinguishable over each of these references alone or in combination. Similar rationale is also applied to Claim 11 that contains similar limitations as Claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perez et al. (US 9,159,151 B2) - The method involves rendering a visual representation of a user (18), and selecting an animation from a pre-packaged avatar library, which is representative of a user's behavior identified from history of user data.  The history of user data is provided with user data previously captured from physical space.  The animation from the avatar library is applied to the visual representation of the user.  A rewriting of the animation from the avatar library is prompted by a user's gesture in the physical space. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DARRIN HOPE
Examiner
Art Unit 2173



/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173